TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00393-CV





Steven Wayne Huston and Jeannie Sue Brents, Appellants


v.


State of Texas, Appellee





FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NO. 10,194, HONORABLE CLAYTON E. EVANS, JUDGE PRESIDING





PER CURIAM

	Appellants have filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Kidd and B. A. Smith
Dismissed on Appellants' Motion
Filed:   August 30, 1995
Do Not Publish